                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 DANIEL A. VANDERHOOF, JR.,                     )         CASE NO. 1:16-cv-0498
                                                )
                        PETITIONER,             )         JUDGE SARA LIOI
                                                )
 vs.                                            )         MEMORANDUM OPINION
                                                )         AND ORDER
 WARDEN, ROSS CORRECTIONAL                      )
 INSTITUTION,                                   )
                                                )
                        RESPONDENT.             )


       Before the Court is the Report and Recommendation of Magistrate Judge David A. Ruiz,

recommending dismissal of this petition for writ of habeas corpus filed under 28 U.S.C. § 2254.

(Doc. No. 18 [“R&R”].) Petitioner filed objections. (Doc. No. 20 [“Obj.”].) Respondent filed

neither his own objections nor any response to petitioner’s objections. Pursuant to Fed. R. Civ. P.

72(b)(3), the Court has conducted its de novo review of the matters raised in the objections. For

the reasons discussed below, the R&R is accepted and the objections are overruled.

                                       I. BACKGROUND

       In February 2013, petitioner was indicted by a grand jury on, inter alia, two counts of

aggravated vehicular assault (both second degree felonies under Ohio law) and one count of

operating a vehicle under the influence of alcohol, a drug of abuse, or a combination of them

[“OVI”] (a first degree misdemeanor). The charges resulted from an incident wherein petitioner,

while intoxicated and under a license suspension, drove his vehicle into an occupied home,

seriously injuring three residents (including a three-year old boy), and then fled the scene. (Doc.
No. 12-1, Return of Writ/Appendix1 [“App.”] at 551-56.2) On February 21, 2013, represented by

counsel, petitioner pleaded guilty to all three counts and the trial court entered a judgment of

conviction. (Id. at 558-63.)3 He was thereafter sentenced to eight years each for the aggravated

vehicular assaults, to be served consecutively, for an aggregate sentence of 16 years imprisonment.

In addition, he was ordered to serve 180 days local incarceration following the prison sentence.

(Id. at 564-68.)

           Represented by new counsel, petitioner filed a direct appeal. (Id. at 569-75.)4 On

December 9, 2013, the Eleventh District Court of Appeals of Ohio affirmed the judgment and, on

April 23, 2014, the Ohio Supreme Court declined to accept jurisdiction. (Id. at 615-23; 663.)5




1
 The record accompanying the Return of Writ (Doc. No. 11 [“Return”]) was filed twice due to filing errors. The
Court’s references herein are to the second-filed appendix, Doc. No. 12, not the appendix filed with the return.
2
  All page number references are to the page identification number generated by the Court's electronic docketing
system.
3
    The remaining eight counts were nolled. (App. at 562.)
4
    Petitioner assigned two errors:
           1.       The trial court erred by sentencing defendant-appellant to a [sic] maximum and consecutive
           terms of imprisonment.
           2.       The trial court violated the defendant-appellant’s rights to equal protection and due process
           of law under the Fifth and Fourteenth Amendments to the U.S. Constitution and under Sections 2,
           10 and 16, Article I of the Ohio Constitution when it sentenced him contrary to R.C. 2929.11(B).
(App. at 576-77.)
5
    Before the Ohio Supreme Court, petitioner raised two propositions of law:
           1.      Whether the trial court erred by sentencing the defendant-appellant to maximum and
           consecutive terms of imprisonment.
           2.       Whether the trial court violated the defendant-appellant’s rights to Equal Protection and
           Due Process of Law under the Fifth and Fourteenth Amendments to the U.S. Constitution and under
           Sections 2, 10 and 16, Article I of the Ohio Constitution when it sentenced him contrary to R.C.
           2929.11(B).
(App. at 627.)
                                                             2
           While his direct appeal was pending, on February 24, 2014, petitioner (proceeding pro se)

filed an application to reopen his appeal pursuant to App. R. 26(B). (Id. at 664-72.)6 The court of

appeals reopened the appeal and appointed counsel to represent petitioner. (Id. at 680-89.)7 On

June 8, 2015, the court of appeals affirmed the trial court’s judgment. (Id. at 716-23.) Petitioner

filed a pro se appeal to the Ohio Supreme Court (id. at 724-25),8 but on October 28, 2015, the court




6
    Petitioner raised two assignments of error:
           1.       Appellate counsel’s performance fell below a reasonable standard of effective assistance
           to defendant’s prejudice for failure to raise that defendant was denied the effective assistance of trial
           counsel at sentencing for failing to raise that defendant’s two convictions for aggravated vehicular
           assault and a count of operating a vehicle under the influence should have merged as allied offenses
           pursuant to R.C. 2941.25.
           2.       Appellate counsel’s performance fell below a reasonable standard of effective assistance
           resulting in defendant’s prejudice by failing to raise the trial court erred when it failed to hold a
           hearing on allied [offenses] pursuant to R.C. 2941.25 and State v. Johnson (2010), 128 Ohio St. 3d
           153; 2010 Ohio 6314; 942 N.E.2d 1061.
(App. at 664-65.)
7
    Appointed counsel was permitted to file a brief wherein one assignment of error was raised:
           1.       Appellant was denied effective assistance of appellate counsel as guaranteed by Section
           10, Article I, of the Ohio Constitution and the Sixth and Fourteenth Amendments when appellate
           counsel failed to raise error related to the failure to merge the charges of aggravated vehicular assault
           and operating a vehicle while under the influence.
(App. at 691.)
8
    Petitioner raised two propositions of law:
           1.        Whether the [sic] Mr. Vanderhoof was denied the effective assistance of appellate counsel
           for failing to raise ineffective assistance of trial counsel at sentencing for failing to raise that
           defendant’s conviction for two counts of Aggravated Vehicular Assault and one count of operating
           a vehicle under the influence of alcohol should have merged as allied offences [sic] pursuant to
           O.R.C. 2941.25. A Fifth, Sixth, and Fourteenth Amendment violation to the United States
           Constitution.
           2.        Whether appellate counsel’s performance fell below reasonable standard of effective
           assistance resulting in defendant’s prejudice by failing to raise a trial court error when trial court
           failed to hold a hearing on allied offences [sic] pursuant to O.R.C. § 2941.25, and State v. Johnson
           (2010), 128 Ohio St. 3d 153; 2010 Ohio 6314; 942 N.E.2d 1061, to determine whether the two
           counts of aggravated vehicular assault and one count of operating a vehicle under the influence of
           alcohol should have merged for the purpose of sentencing. A Fifth, and Fourteenth Amendment Due
           Process Violation to the U.S. Constitution.
(App. at 727.)
                                                              3
declined to accept jurisdiction. (Id. at 770.) On May 16, 2016, the United States Supreme Court

denied a petition for writ of certiorari. Vanderhoof v. Ohio, 136 S. Ct. 2016 (2016).

        The instant petition was filed on March 2, 2016. (Doc. No. 1, Petition [“Pet.”].) Proceeding

pro se, petitioner raised two grounds for relief:

        Ground One: Petitioner was denied the ineffective [sic] assistance of trial counsel
        at sentencing for failing to raise . . . (that all three counts) . . . should merge.

        Ground Two: Trial court erred when it failed to hold a hearing on allied offenses
        . . . to merge allied offenses.

(Id. at 5, 7 (verbatim).)

        The R&R recommends dismissal of the petition because, as to ground one, petitioner has

failed to demonstrate that the state court’s decision was contrary to, or involved an unreasonable

application of, clearly established federal law and, as to ground two, petitioner has defaulted the

claim by not first presenting it to the state courts as a discrete federal claim.

                                          II. DISCUSSION

A.      The Standard of Review

        Under Fed. R. Civ. P. 72(b)(3), “[t]he district judge must determine de novo any part of

the magistrate judge’s disposition that has been properly objected to.” After review, the District

Judge “may accept, reject, or modify the recommended disposition; receive further evidence; or

return the matter to the magistrate judge with instructions.” Id.; see also 28 U.S.C. § 636(b)(1)(C).

        In conducting its de novo review in a habeas context, this Court must be mindful of the

requirements of the Antiterrorism and Effective Death Penalty Act (“AEDPA”), Pub. L. No. 104-

132, 110 Stat. 1214 (1996), which provides in relevant part:

               An application for a writ of habeas corpus on behalf of a person in custody
        pursuant to the judgment of a State court shall not be granted with respect to any

                                                    4
         claim that was adjudicated on the merits in State court proceedings unless the
         adjudication of the claim−

                          (1) resulted in a decision that was contrary to, or involved an
                  unreasonable application of, clearly established Federal law, as determined
                  by the Supreme Court of the United States; or

                          (2) resulted in a decision that was based on an unreasonable
                  determination of the facts in light of the evidence presented in the State
                  court proceeding.

28 U.S.C. § 2254(d).9 “Section 2254(d) reflects the view that habeas corpus is a ‘guard against

extreme malfunctions in the state criminal justice systems,’ not a substitute for ordinary error

correction through appeal.” Harrington v. Richter, 562 U.S. 86, 102-03, 131 S. Ct. 770, 178 L. Ed.

2d 624 (2011) (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5, 99 S. Ct. 2781, 61 L. Ed. 2d

560 (1979) (Stevens, J., concurring in judgment)).

B.       De Novo Review

         Petitioner objects to the R&R only with respect to its recommendation on ground two. 10

He asserts that it was error to conclude that his underlying claim regarding merger was not




9
  “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court arrives at a conclusion
opposite to that reached by [the Supreme] Court on a question of law or if the state court decides a case differently
than [the Supreme] Court has on a set of materially indistinguishable facts. Under the ‘unreasonable application’
clause, a federal habeas court may grant the writ if the state court identifies the correct governing legal principle from
[the Supreme] Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Williams
v. Taylor, 529 U.S. 362, 412-13, 120 S. Ct. 1495, 146 L. Ed. 2d 389 (2000).
10
   In Harrington v. Richter, 562 U.S. 86, 101, 131 S. Ct. 770, 178 L. Ed. 2d 624 (2011) (referencing Strickland v.
Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)), the Court noted that, when an ineffectiveness
claim was first adjudicated in state court, “[t]he pivotal question is whether the state court’s application of the
Strickland standard was unreasonable.” This is different from “adjudicating a Strickland claim on direct review of a
criminal conviction in a United States district court.” Id. “Under AEDPA, . . . it is a necessary premise that the two
questions are different.” Id. The R&R applied this standard for habeas review of such a claim, properly concluding
that petitioner “failed to establish that the state court decision was contrary to, or involved an unreasonable application
of, clearly established federal law, as determined by the Supreme Court.” (R&R at 808.) Petitioner has raised no
challenge with respect to ground one.
                                                            5
presented to the state courts as a discrete federal claim11 and was, therefore, not exhausted,12

resulting in procedural default because it can no longer be brought in state court. In the alternative,

petitioner argues that exhaustion should be excused because it was caused by the state courts’

refusal to recognize his presentation of the merger issue.

         In support of his objection, petitioner points specifically to places in the record where he

claims to have separately presented a discrete federal claim based on double jeopardy. First, he

cites Exhibit 17, the brief filed by his appointed counsel in support of his application to reopen his

appeal. (See Obj. at 816, citing App. at 690.) There, counsel raised the following assignment of

error:

         Appellant was denied effective assistance of appellate counsel as guaranteed by
         Section 10, Article I, of the Ohio Constitution and the Sixth and Fourteenth
         Amendments when appellate counsel failed to raise error related to the failure to
         merge the charges of aggravated vehicular assault and operating a vehicle while
         under the influence.

(App. at 696.)13 The claim raised in that assignment of error is a Sixth Amendment claim of

ineffective assistance of counsel, where counsel’s claimed ineffectiveness was his failure to raise

an allegedly viable underlying claim relating to merger of charges. The underlying claim would

have been a double jeopardy claim had it been separately raised; but it was not, even though the



11
   Petitioner must “fairly present federal claims to the state courts in order to give the State the opportunity to pass
upon and correct alleged violations of its prisoners’ federal rights.” Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct.
887, 130 L. Ed. 2d 865 (1995) (quoting Picard v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 30 L. Ed. 2d 438 (1971))
(internal quotation marks omitted). “If state courts are to be given the opportunity to correct alleged violations of
prisoners’ federal rights, they must surely be alerted to the fact that the prisoners are asserting claims under the United
States Constitution.” Id. at 365-66.
12
  Before applying for a writ of habeas corpus, a state prisoner must “exhaust[ ] the remedies available in the courts
of the State[.]” 28 U.S.C. § 2254(b)(1)(A).
13
  Petitioner also cites to the State’s brief filed in the reopened appeal where his double jeopardy argument was
opposed. (Obj. at 816, citing App. 701, 709-13.) But it is obvious that the State’s argument that counsel cannot be
deemed ineffective for failing to raise an error that would have been contrary to law (i.e., a double jeopardy claim)
cannot be construed as preserving an underlying claim on petitioner’s behalf.
                                                            6
brief does indeed argue that the failure to merge the charges constituted double jeopardy. The

entire double jeopardy argument in the cited brief is set forth to make one point: counsel (both trial

and appellate) were ineffective for failing to raise that argument. Petitioner asserts that further

evidence that the double jeopardy claim was “fairly presented” is the fact that the Ohio court of

appeals addressed the issue in its June 8, 2015 ruling. (Obj. at 816, citing App. at 716, 719-20 (¶¶

13-15).)

         Notwithstanding petitioner’s references to the record, although an ineffectiveness of

counsel claim was fairly presented, the actual underlying claim was not. The Sixth Circuit has

repeatedly held that “bringing an ineffective assistance claim in state court based on counsel’s

failure to raise an underlying claim does not preserve the underlying claim for federal habeas

review because ‘the two claims are analytically distinct.’” Davie v. Mitchell, 547 F.3d 297, 312

(6th Cir. 2008) (quoting White v. Mitchell, 431 F.3d 517, 526 (6th Cir. 2005)). In Davie, the court

explained that, due to the “very nature” of a Rule 26(B) application, which permits “a defendant

in a criminal case [to] apply for reopening of the appeal . . . based on a claim of ineffective

assistance of appellate counsel[,] . . . the [state] court’s holding must be read as pertaining to the

merits of the ineffective assistance claim, not the underlying . . . claim[.]” Id. (internal quotation

marks and citation omitted). “From this, it follows that [petitioner’s] Rule 26(B) application cannot

be construed as raising the substantive . . . claim.” Id. Petitioner’s objection with respect to ground

two is overruled.14




14
  Petitioner complains that “the R&R did not substantively review the discrete [double jeopardy] claim[.]” (Obj. at
818.) This is true, but it was not error. Rather, it was the result of the R&R’s correct conclusion that the claim had not
been preserved for habeas review.
                                                            7
          Petitioner argues, in the alternative, that “[f]utility excuses exhaustion.” (Obj. at 817.)

Petitioner cites Rhines v. Weber, 544 U.S. 269, 125 S. Ct. 1528, 161 L. Ed. 2d 440 (2005) and

Coleman v. Thompson, 501 U.S. 722, 111 S. Ct. 2546, 115 L. Ed. 2d 640 (1991) for the proposition

that “[t]here was no procedural default of the double jeopardy claim in the state courts because

there was no State procedural rule prohibiting the state courts or invoked by them, from reaching

the merite [sic] of the double jeopardy claim.” (Id., n. 1, citing Wainwright v. Sykes, 433 U.S. 72,

81-82, 97 S. Ct. 2497, 53 L. Ed. 2d 594 (1977).) Petitioner is completely overlooking the fact that

he never raised a double jeopardy claim, but only an ineffective assistance of counsel claim. Even

so, none of the Supreme Court cases that he cites offers any support.

          Rhines teaches that a habeas petition containing both exhausted and unexhausted claims (a

so-called “mixed” petition) should either (1) be stayed to permit exhaustion, but only if a petitioner

who has not engaged in dilatory tactics shows good cause for his failure to exhaust and has a claim

that is potentially meritorious, or (2) be amended to remove the unexhausted claim, but only if

dismissal of the entire petition would unreasonably impair the petitioner’s right to obtain federal

relief.

          In Coleman, the petitioner had presented in a state habeas proceeding several federal claims

that he had not presented on direct appeal. After his claims were rejected by the state courts, he

raised them in a federal habeas petition, along with several other claims that he had raised on direct

appeal. The Supreme Court affirmed the holding of the court of appeals that the claims not raised

on direct appeal were not subject to federal habeas review because they were defaulted under the

state’s procedural rules and the petitioner had not shown good cause to excuse the default.

          In Sykes, petitioner brought a federal habeas action challenging the admissibility of

inculpatory statements he made to the police, claiming he did not understand the Miranda
                                                   8
warnings. The lower federal courts ruled that his failure to comply with the state’s

contemporaneous objection rule would not bar federal habeas review unless the right to object was

deliberately bypassed for tactical reasons. The Supreme Court rejected that holding, applying the

“well-established principle of federalism that a state decision resting on an adequate foundation of

state substantive law is immune from review in the federal courts[,]” absent a showing of cause

and prejudice, Sykes, 433 U.S. at 81, 90-91, even in the case of a state procedural rule.

       Petitioner cites these three Supreme Court cases and suggests that he had “cause” for not

raising his underlying double jeopardy claim in state court, that cause being the state courts’

alleged “refus[al] to recognize” it. (Obj. at 817.) But other than that mere suggestion, there is no

reasoned argument.

       Petitioner’s alternative to his sole objection also fails and is overruled.

                                       III. CONCLUSION

       For the reasons discussed above, petitioner’s objection to the R&R is overruled and the

R&R is accepted. The petition for writ of habeas corpus is denied and the case is dismissed.

Further, the Court certifies that an appeal from this decision could not be taken in good faith and

that there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed.

R. App. P. 22(b).



       IT IS SO ORDERED.

 Dated: October 17, 2018
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                  9
